Exhibit 10.1


EXECUTION VERSION

FIRST AMENDMENT
TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) is dated as of
June 2, 2015 and is entered into by and among BELMOND LTD., a company
incorporated in the Islands of Bermuda (formerly known as Orient-Express Hotels
Ltd., “Holdings”), and Holdings’ wholly-owned subsidiary, BELMOND INTERFIN LTD.,
a company incorporated in the Islands of Bermuda (formerly known asF
Orient-Express Hotels Interfin Ltd., the “Borrower”), the other Loan Parties
listed on the signature pages hereto and certain Lenders listed on the signature
pages hereto, and is made with reference to that certain Credit Agreement, dated
as of March 21, 2014 (as amended, restated, supplemented or otherwise modified
prior to the date hereof, the “Credit Agreement”), by and among Holdings, the
Borrower, the Lenders from time to time party thereto and Barclays Bank PLC, as
Administrative Agent, Collateral Agent, Issuing Bank, Swingline Lender and a
Lender. Capitalized terms used herein without definition shall have the same
meanings herein as set forth in the Credit Agreement after giving effect to this
First Amendment.


RECITALS
WHEREAS, the Loan Parties have requested that the Lenders agree to amend certain
provisions of the Credit Agreement as provided for herein;
WHEREAS, subject to certain conditions, the Lenders are willing to agree to such
amendments relating to the Credit Agreement; and
WHEREAS, this First Amendment has been negotiated in good faith and at arm’s
length between the Loan Parties and the Lenders,
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
Section I.AMENDMENTS TO CREDIT AGREEMENT
Holdings, the Borrower, the Administrative Agent and the Lenders party hereto
hereby agree that the Credit Agreement shall be amended as of the First
Amendment Effective Time as follows:     
A.    Section 1.01 of the Credit Agreement is hereby amended by adding the
following new defined terms (each to be inserted in the correct place
alphabetically):
““First Amendment Effective Date” shall mean the date on which the First
Amendment Effective Time (as defined in that certain First Amendment to Credit
Agreement, dated as of June 2, 2015, among Holdings, the Borrower, the other
Loan Parties, the Lenders party thereto and the Administrative Agent) shall have
occurred.”


““IPR” shall mean all copyright, trademarks, domain names, goodwill, know-how,
confidential information, and any other intellectual or industrial property
rights or equivalent forms of protection.”


““Specified IP Disposition” shall mean the Disposition by Blanc Restaurants
Limited (“Le Manoir HoldCo”) to Mr. Raymond Blanc (or his nominee)
(collectively, “Raymond Blanc”) for nominal consideration of any IPR developed,
written or prepared by




--------------------------------------------------------------------------------



Raymond Blanc during any employment by Le Manoir Holdco and any previous
employer of Raymond Blanc at Belmond Le Manoir aux Quat' Saisons, but for the
avoidance of doubt excluding the ‘Le Manoir aux Quat’ Saisons’ trade mark
registered by Le Manoir Holdco in class 43 with registered number UK00001331142;
provided that such IPR shall have been licensed by Raymond Blanc to a Loan Party
for use in connection with the Business of the Belmond Le Manoir aux Quat'
Saisons on a perpetual, royalty-free basis.”


B.    Section 1.01 of the Credit Agreement is hereby further amended by adding
the following words immediately prior to the comma at the end of clause (a)(ii)
of the definition of “Applicable Rate”:
“ at all times from and including the Closing Date to but excluding the First
Amendment Effective Date and 3.00% per annum at all times from and including the
First Amendment Effective Date”.
C.    Section 1.01 of the Credit Agreement is hereby further amended by adding
the following proviso immediately prior to the period at the end of the
definition of “Asset Sale”:
“; provided that the Specified IP Disposition shall not be an Asset Sale
hereunder”.
D.    Section 2.12(d) of the Credit Agreement is hereby amended by inserting the
words “or after the First Amendment Effective Date and on or prior to the date
that is six months after the First Amendment Effective Date” immediately
following the words “on or prior to the date that is twelve months after of the
Closing Date”.
E.    Section 2.20 of the Credit Agreement is hereby amended by adding the
following new subsection (g) immediately following subsection (f) thereof:


“(g) Solely for purposes of determining withholding Taxes imposed under FATCA,
from and after the First Amendment Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Credit Agreement as not qualifying as a
“grandfathered obligation” within the meaning of U.S. Treasury Regulation
Section 1.1471-2(b)(2)(i).”


F.    Section 6.06(a) of the Credit Agreement is hereby amended by deleting the
term “U.S.$20,000,000” in clause (ix) of the proviso thereto and inserting
“U.S.$75,000,000” in lieu thereof.
SECTION II.    CONDITIONS TO EFFECTIVENESS
This First Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction or waiver of such conditions being referred to herein as the “First
Amendment Effective Time”):
A.    Execution. The Administrative Agent shall have received a counterpart
signature page of this First Amendment duly executed by Holdings, the Borrower,
each of the other Loan Parties, the Required Lenders, each of the Lenders
holding Euro Term Loans and the Administrative Agent.




--------------------------------------------------------------------------------



B.    Amendment Fee. The Administrative Agent shall have received, for the
account of each Lender that consents to this First Amendment, an amendment fee
(the “Amendment Fee”) for each such Lender in an amount equal to 0.125% of the
principal amount of (1) outstanding Term Loans of such Lender (as of immediately
prior to the First Amendment Effective Time) plus (2) such Lender’s Revolving
Commitment (as of immediately prior to the First Amendment Effective Time), if
any. The Amendment Fee shall be payable in immediately available funds on the
First Amendment Effective Time. Once paid, the Amendment Fee shall not be
refundable. For the avoidance of doubt, the Amendment Fee payable to any Lender
in respect of (x) any Term Loans of such Lender will be payable in the
respective Currency of such Term Loans or (y) such Lender’s Revolving Commitment
will be payable in Dollars.
C.    Other Fees and Expenses. The Administrative Agent and the arranger of this
First Amendment shall have received all reasonable fees and other amounts
payable on or prior to the First Amendment Effective Time, including, to the
extent invoiced prior to such date, reimbursement or payment of all reasonable
and documented out-of-pocket expenses required to be reimbursed or paid by
Holdings or the Borrower hereunder, under any other Loan Document or under any
letter agreement between Holdings, the Borrower and the arranger of this
Amendment.
D.    Other Documents.     The Administrative Agent and the Lenders shall have
received such other documents, certificates, legal opinions, information or
agreements regarding the Loan Parties as the Administrative Agent may reasonably
request.


SECTION III.    REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders to enter into this First Amendment and to amend
the Credit Agreement in the manner provided herein, each Loan Party which is a
party hereto (or, in the case of clauses F and G below, each of Holdings and the
Borrower) represents and warrants to each Lender that the following statements
are true and correct in all material respects:
A.    Corporate Power and Authority. Each Loan Party has all requisite power and
authority to execute, deliver and perform its obligations under this First
Amendment and, with respect to each such Loan Party that is party to the Credit
Agreement, to perform its obligations under, the Credit Agreement as amended by
this First Amendment.
B.    Authorization. The execution and delivery of this First Amendment and the
performance of its obligations under the Credit Agreement (as amended by this
First Amendment) and the other Loan Documents, in each case to the extent such
Loan Party is a party thereto, have been duly authorized by all requisite
corporate, partnership or limited liability company and, if required,
stockholder, partner or member action on the part of each Loan Party.
C.    No Conflicts. The execution and delivery by each Loan Party of this First
Amendment and the performance by each Loan Party of the Credit Agreement (as
amended by this First Amendment) and the other Loan Documents, in each case to
the extent such Loan Party is a party thereto, do not and will not (i) violate
(x) any provision of material law, statute, rule or regulation, or of the
Constituent Documents of Holdings, any other Loan Party or any other Material
Subsidiary, (y) any material order of any Governmental Authority, or (z) any
provision of any indenture, agreement or other instrument to which Holdings or
any Subsidiary is a party or by which any of them or any of their property is or
may be bound, except where any such violation could not reasonably be expected
to have a Material Adverse Effect, (ii) be in conflict with, result in a breach
of or constitute (alone or with notice or lapse of time or both) a default
under, or give rise




--------------------------------------------------------------------------------



to any right to accelerate or to require the prepayment, repurchase or
redemption of any obligation under any such indenture, agreement or other
instrument, except where any such conflict, breach or default could not
reasonably be expected to have a Material Adverse Effect, or (iii) result in the
creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by Holdings or any Subsidiary (other than
Liens created or permitted to exist under the Loan Documents).
D.    Governmental Consents. No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery by each Loan Party party
hereto of this First Amendment and the performance by the Borrower, Holdings and
the other Loan Parties, in each case to the extent such Loan Party is a party
thereto, of the Credit Agreement and the other Loan Documents, except for (a)
the filing of Financing Statements and those filings, stampings and recordations
with respect to the Collateral to be made (or otherwise delivered to the
Collateral Agent for filing or recordation) as of the Closing Date or promptly
thereafter within any applicable time limit provided by relevant legislation or
other laws (including filings necessary to perfect the Liens on the Collateral),
and subsequent filings and recordings with the applicable intellectual property
office or registrar or similar Governmental Authority with respect to issued,
registered or applied-for Intellectual Property acquired or created by Holdings
or any of the Subsidiaries after the Closing Date, (b) such as have been made or
obtained and are in full force and effect, (c) filings required to transfer or
otherwise maintain the effectiveness of Permits issued under Environmental Laws,
(d) any of the foregoing in connection with an exercise of remedies under any of
the Security Documents, and (f) other filings and recordations (other than those
relating to Collateral), in each case, the failure of which to make could not
reasonably be expected to result in a Material Adverse Effect.
E.    Enforceability. This First Amendment has been duly executed and delivered
by each of the Loan Parties party hereto and constitutes a legal, valid and
binding obligation of each such Loan Party, enforceable against such Loan Party
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
F.    Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties set forth in each Loan Document are and will be
true and correct in all material respects (or, in the case of any representation
or warranty qualified by materiality or Material Adverse Effect, in all
respects) at and as of the First Amendment Effective Time with the same effect
as though made on and as of such time, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (or, in the case of any representation or warranty qualified by
materiality or Material Adverse Effect, in all respects) on and as of such
earlier date.
G.    Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this First Amendment
that would constitute a Default or an Event of Default.
SECTION IV.    ACKNOWLEDGMENT AND CONSENT
Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of this First Amendment and consents to the amendment of the Credit Agreement
effected pursuant to this First Amendment. Each Loan Party hereby confirms that
each Loan Document to which it is a party or otherwise bound and all Collateral
encumbered thereby will continue to guarantee or secure, as the case may be, to
the fullest extent possible in accordance with the Loan Documents the payment
and performance of all




--------------------------------------------------------------------------------



“Obligations” under each of the Loan Documents to which it is a party (in each
case as such terms are defined in the applicable Loan Document).
Each Loan Party acknowledges and agrees that any of the Loan Documents to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of this First
Amendment, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law. Each Guarantor represents and warrants that all
representations and warranties contained in this First Amendment and in each
Loan Document to which it is a party are true and correct in all material
respects on and as of the First Amendment Effective Time to the same extent as
though made at and as of that time, except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true and correct in all material respects on and as of such earlier date.
Each Guarantor (other than Holdings) acknowledges and agrees that
(i) notwithstanding the conditions to effectiveness set forth in this First
Amendment, such Guarantor is not required by the terms of the Credit Agreement
or any other Loan Document to consent to the amendment of the Credit Agreement
effected pursuant to this First Amendment and (ii) nothing in the Credit
Agreement, this First Amendment or any other Loan Document shall be deemed to
require the consent of such Guarantor to any future amendments to the Credit
Agreement.
For all purposes under or in connection with the Loan Documents, Holdings, the
Borrower, the other Loan Parties, the Administrative Agent and the Lenders
hereby reciprocally acknowledge and confirm that the amendment of the Credit
Agreement pursuant to this First Amendment shall not constitute, and shall not
be construed as, a novation (novazione oggettiva) of, or have the effect of a
novation (effetto novativo) on, the obligations and the other transactions
contemplated under the Credit Agreement and the other Loan Documents.
SECTION V.    RATIFICATION
This First Amendment and each amendment, waiver or other modification to the
Loan Documents set forth or contemplated herein shall be deemed to be effective
pursuant to Section 9.08 of the Credit Agreement (and approved and ratified by
the Required Lenders and each Lender holding Euro Term Loans for all purposes
under the Loan Documents). Each Lender signing this First Amendment and Required
Lenders hereby consent to and authorize (i) any and all amendments and other
modifications to each of the Loan Documents (other than the Credit Agreement),
each of the exhibits to the Credit Agreement and each other ancillary document,
in each case, to the extent necessary or appropriate, in the reasonable opinion
of the Administrative Agent, to reflect and/or effect the amendments and
modifications set forth herein and (ii) the execution by the Administrative
Agent on their behalf of each of such Loan Documents.


SECTION VI.    MISCELLANEOUS
A.    Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
(i)    On and after the First Amendment Effective Time, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof, “herein” or words of
like import referring to the Credit Agreement, and each reference in the other
Loan Documents to the “Credit




--------------------------------------------------------------------------------



Agreement”, “thereunder”, “thereof or words of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement as
amended by this First Amendment.
(ii)    Except as specifically amended by this First Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.
(iii)    The execution, delivery and performance of this First Amendment shall
not constitute a waiver of any provision of, or operate as a waiver of any
right, power or remedy of any Agent or Lender under the Credit Agreement or any
of the other Loan Documents.
(iv)    This First Amendment shall be deemed to be a Loan Document as defined in
the Credit Agreement.
B.    Limitation of Amendment. Nothing herein shall be deemed to entitle any
Loan Party to a further consent to, or a further waiver, amendment, modification
or other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances.
C.    Headings. Section and Subsection headings in this First Amendment are
included herein for convenience of reference only and shall not constitute a
part of this First Amendment for any other purpose or be given any substantive
effect.
D.    Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
E.    Counterparts. This First Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. Delivery of an executed signature page of this First
Amendment by facsimile or email (in PDF or similar format) shall be effective as
delivery of a manually executed counterpart to this First Amendment.
[Remainder of this page intentionally left blank.]


IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.
BELMOND LTD.
By: /s/ Martin O’Grady
Name: Martin O’Grady

BELMOND INTERFIN LTD.




--------------------------------------------------------------------------------



By: /s/ Martin O’Grady
Name: Martin O’Grady
SUBSIDIARY GUARANTORS
By: /s/ Martin O’Grady
Name: Martin O’Grady






--------------------------------------------------------------------------------



SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN
BARCLAYS BANK PLC, individually and as Administrative Agent, Collateral Agent,
Issuing Bank, Swing Line Lender and a Lender
By: /s/ Ronnie Glenn
Name: Ronnie Glenn
Title: Vice President






--------------------------------------------------------------------------------



SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN
TERM LENDER:
Indicates written consent to this First Amendment:


By: /s/ Ronnie Glenn
Name: Ronnie Glenn
Title: Vice President




--------------------------------------------------------------------------------



SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN
REVOLVING LENDER:
Indicates written consent to this First Amendment:


BARCLAYS BANK PLC
By: /s/ Ronnie Glenn
Name: Ronnie Glenn
Title: Vice President



